Exhibit 10.7
APACHE CORPORATION
2005 SHARE APPRECIATION PLAN
(Amended and Restated August 14, 2008)
Section 1
Introduction
1.1 Establishment. Apache Corporation, a Delaware corporation (hereinafter
referred to, together with its Affiliated Corporations (as defined below) as the
“Company” except where the context otherwise requires), hereby establishes the
Apache Corporation 2005 Share Appreciation Plan (the “Plan”).
1.2 Purposes. The primary purpose of this Plan is to focus the energies of the
Company’s employees on significantly increasing shareholder wealth through stock
price appreciation to share prices of $81 and $108. The share price goals of
this Plan seek to increase shareholder wealth by approximately $7.6 to
$18.2 billion with the Company’s employees sharing in less than one percent of
the additional shareholder value created. Additional purposes of this Plan
include the retention of existing key employees and as an additional inducement
in the recruitment of talented personnel in a competitive environment.
1.3 Effective Date. The Effective Date of the Plan (the “Effective Date”) shall
be February 3, 2005. This Plan and each Conditional Grant awarded hereunder are
conditioned on and shall be of no force or effect until the Plan is approved by
the stockholders of the Company. The Committee (as defined in Section 2.1
hereof) may award Conditional Grants, the entitlement to which shall be
expressly subject to the condition that the Plan shall have been approved by the
stockholders of the Company.
Section 2
Definitions
2.1 Definitions. The following terms shall have the meanings set forth below:
     “Affiliated Corporation” means any corporation or other entity (including
but not limited to a partnership) which is affiliated with Apache Corporation
through stock ownership or otherwise and is treated as a common employer under
the provisions of Sections 414(b) and (c) or any successor section(s) of the
Internal Revenue Code.
     “Base Salary” means, with regard to any Participant, such Participant’s
annual base compensation as an employee of the Company at the date of award of a
Conditional Grant, without regard to any bonus, pension, profit sharing, stock
option, life insurance or salary continuation plan which the Participant either
receives or is otherwise entitled to have paid on his behalf.

1



--------------------------------------------------------------------------------



 



     “Board” means the Board of Directors of the Company.
     “Category” means one of the three groupings of Participants in the Plan
whose Conditional Grant represents the right to receive the same multiple of
their base salary for each Payout Amount (before any pro-ration for late
participation).
     “Committee” means the Stock Option Plan Committee of the Board or such
other Committee of the Board that is empowered hereunder to administer the Plan.
The Committee shall be constituted at all times so as to permit the Plan to be
administered by “non-employee directors” (as defined in Rule 16b-3 of the
Securities Exchange Act of 1934, as amended).
     “Conditional Grant” means the conditional entitlement, evidenced by an
executed Conditional Grant Agreement between the Company and a Participant, to
receive all or a portion of an Initial Amount and Final Amount, subject to and
in accordance with the provisions of Section 6 and other provisions of this
Plan.
     “Conditional Grant Agreement” has the meaning set forth in Section 6.1.
     “Eligible Employees” means those full-time employees of the Company
(including, without limitation, the Company’s executive officers), and those
part-time employees of the Company who are designated as Eligible Employees by
the Committee.
     “Fair Market Value” means the per share closing price of the Stock as
reported on The New York Stock Exchange, Inc. Composite Transactions Reporting
System for a particular date or, if the Stock is not so listed on such date, as
reported on NASDAQ or on such other exchange or electronic trading system which,
on the date in question, reports the largest number of traded shares of Stock,
provided, however, that if on the date Fair Market Value is to be determined
there are no transactions in the Stock, Fair Market Value shall be determined as
of the immediately preceding date on which there were transactions in the Stock;
provided further, however, that if the foregoing provisions are not applicable,
the fair market value of a share of the Stock as determined by the Committee by
the reasonable application of such reasonable valuation method, consistently
applied, as the Committee deems appropriate.
     “Final Amount” means with regard to any:
     (a) Category I Participant, such number of shares of Stock (rounded down to
the nearest full share) which equals two (2) times such Participant’s Base
Salary divided by $108;
     (b) Category II Participant, such number of shares of Stock (rounded down
to the nearest full share) which equals one (1) times such Participant’s Base
Salary divided by $108; and

2



--------------------------------------------------------------------------------



 



     (c) Category III Participant, such number of shares of Stock (rounded down
to the nearest full share) which equals 50 percent (.50) times such
Participant’s Base Salary divided by $108;
which amount, in each case, shall be fixed and not subject to adjustment due to
market fluctuation.
     “Final Price Threshold Date” means the last of any 10 trading days (which
need not be consecutive) during any period of 30 consecutive trading days
occurring prior to January 1, 2009, but not thereafter, on each of which 10 days
the Fair Market Value of the Stock equaled or exceeded $108 per share. If the
above trading criteria are met more than once, the first occurrence shall be
deemed to be the Final Price Threshold Date.
     “Initial Amount” means, with regard to any:
     (a) Category I Participant, such number of shares of Stock (rounded down to
the nearest full share) which equals one (1) times such Participant’s Base
Salary divided by $81;
     (b) Category II Participant, such number of shares of Stock (rounded down
to the nearest full share) which equals 50 percent (.50) times such
Participant’s Base Salary divided by $81; and
     (c) Category III Participant, such number of shares of Stock (rounded down
to the nearest full share) which equals 25 percent (.25) times such
Participant’s Base Salary divided by $81;
which amount, in each case, shall be fixed and not subject to adjustment due to
market fluctuation.
     “Initial Price Threshold Date” means the last of any 10 trading days (which
need not be consecutive) during any period of 30 consecutive trading days
occurring prior to January 1, 2008, but not thereafter, on each of which 10 days
the Fair Market Value of the Stock equaled or exceeded $81 per share. If the
above trading criteria are met more than once, the first occurrence shall be
deemed to be the Initial Price Threshold Date.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as it may
be amended from time to time, and any successor thereto.
     “Participant” means an Eligible Employee designated by the Committee from
time to time during the term of the Plan to receive one or more Conditional
Grants under the Plan.
     “Payout Amounts” means the Initial Amount and/or the Final Amount.

3



--------------------------------------------------------------------------------



 



     “Price Threshold Date” means the Initial Price Threshold Date, and/or the
Final Price Threshold Date, as the context may require.
     “Stock” means the $0.625 par value common stock of the Company and or any
security into which such common stock is converted or exchanged upon merger,
consolidation, or any capital restructuring (within the meaning of Section 4.3)
of the Company.
2.2 Headings; Gender and Number. The headings contained in the Plan are for
reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.
Section 3
Plan Administration
3.1 Administration by the Committee. The Plan shall be administered by the
Committee. In accordance with the provisions of the Plan, the Committee shall,
in its sole discretion, adopt rules and regulations for carrying out the
purposes of the Plan, including, without limitation, selecting the Participants
from among the Eligible Employees and the Category of participation for each
Participant, appointing designees or agents (who need not be members of the
Committee or employees of the Company) to assist the Committee with the
administration of the Plan, and establish such other terms and requirements as
the Committee may deem necessary or desirable and consistent with the terms of
the Plan. No member of the Committee shall be liable for any action or
determination made in good faith. The determinations, interpretations and other
actions of the Committee pursuant to the provisions of the Plan shall be binding
and conclusive for all purposes and on all persons.
3.2 Compliance with Section 162(m). The Plan is intended to comply with the
requirements of Section 162(m) or any successor section(s) of the Internal
Revenue Code (“Section 162(m)”) as to any “covered employee” as defined in
Section 162(m), and shall be administered, interpreted and construed
consistently therewith. The Committee is authorized to take such additional
action, if any, that may be required to ensure that the Plan and any Conditional
Grant awarded under the Plan satisfy the requirements of Section 162(m), taking
into account any regulations or other guidance issued by the Internal Revenue
Service.
Section 4
Stock Subject to the Plan
     4.1 Number of Shares. Subject to Sections 4.3 and Section 6.1 hereof, up to
3,500,000 shares of Stock are authorized for issuance under the Plan in
accordance

4



--------------------------------------------------------------------------------



 



with the Plan’s terms and subject to such restrictions or other provisions as
the Committee may from time to time deem necessary. Shares of Stock which may be
issued pursuant to the terms of the Conditional Grants awarded hereunder shall
be applied to reduce the maximum number of shares of Stock remaining available
for use under the Plan. The Company shall at all times during the term of the
Plan and while any Conditional Grants are outstanding retain as authorized and
unissued Stock and/or Stock in the Company’s treasury, at least the number of
shares from time to time required under the provisions of the Plan, or otherwise
assure itself of its ability to perform its obligations hereunder.
4.2 Other Shares of Stock. Any shares of Stock that are subject to a Conditional
Grant which expires, is forfeited, is cancelled, or for any reason is
terminated, and any shares of Stock that for any other reason are not issued to
a Participant or are forfeited shall automatically become available for use
under the Plan.
4.3 Certain Adjustments. If the Company shall at any time increase or decrease
the number of its outstanding shares of Stock (other than by way of issuing
Stock in a public or private offering for cash or property) or change in any way
the rights and privileges of such shares by means of a Stock dividend or any
other distribution upon such shares payable in Stock, or through a Stock split,
subdivision, consolidation, combination, reclassification or recapitalization
involving the Stock or a subscription for shares of Stock that has the effect of
diluting the Company’s capital (hereinafter a “capital restructuring”), then for
purposes of determining the entitlement to payments under Section 6, (i) the
number of shares authorized for issuance under this Section 4, and (ii) the per
share amounts referenced in Section 1 and contained in the definitions set forth
in Section 2 hereof shall be, in each case, equitably and proportionally
adjusted to take into account any capital restructuring. Any adjustment under
this Section shall be made by the Committee, whose determination with regard
thereto, including whether any adjustment is needed, shall be final and binding
upon all parties.
Section 5
Reorganization or Liquidation
In the event that the Company is merged or consolidated with another corporation
and the Company is not the surviving corporation, or if all or substantially all
of the assets or more than 20 percent of the outstanding voting stock of the
Company is acquired by any other corporation, business entity or person, or in
case of a reorganization (other than a reorganization under the United States
Bankruptcy Code) or liquidation of the Company, and if the provisions of
Section 7 hereof do not apply, the Committee, or the board of directors of any
corporation assuming the obligations of the Company, shall, as to the Plan and
outstanding Conditional Grants make appropriate provision for the adoption and
continuation of the Plan by the acquiring or successor corporation and for the
protection of any holders of such outstanding Conditional Grants by the
substitution on an equitable basis of appropriate stock of the Company or of the
merged, consolidated or otherwise reorganized corporation which will be issuable
with respect to the Stock, provided that no additional benefits shall be
conferred upon the Participants holding

5



--------------------------------------------------------------------------------



 



such Conditional Grants as a result of such substitution. Additionally, upon the
occurrence of such an event and provided that a Price Threshold Date has
occurred, upon written notice to the Participants, the Committee may accelerate
the vesting and payment dates of the entitlement to receive cash and Stock under
outstanding Conditional Grants so that all such existing entitlements are paid
prior to any such event. In the latter event, such acceleration shall only apply
to entitlements to cash and Stock payable as the result of the occurrence of the
most recent Price Threshold Date and shall not by such acceleration, deem the
occurrence of a Price Threshold Date that has not occurred by the date of the
notice.
Section 6
Conditional Grants
6.1 Grants. Each Participant may be awarded a Conditional Grant under this Plan
by the Committee, which Conditional Grant shall be composed of one Initial
Amount and one Final Amount. The Committee, in its sole discretion, on an
exceptional basis, may award additional Conditional Grants to any Participant in
connection with such Participant’s receiving a significant increase in salary
and/or a promotion within the Company. Each Conditional Grant awarded by the
Committee shall be evidenced by a written agreement entered into by the Company
and the Participant to whom the Conditional Grant is awarded (the “Conditional
Grant Agreement”), which shall contain the terms and conditions set out in this
Section 6, as well as such other terms and conditions as the Committee may
consider appropriate. This requirement for delivery of a written Conditional
Grant Agreement is satisfied by electronic delivery of such agreement provided
that evidence of the Participant’s receipt of such electronic delivery is
available to the Company and all applicable laws and regulations permit such
delivery.
6.2 Conditional Grant Agreements. Each Conditional Grant Agreement entered into
by the Company and each Participant shall specify which Category applies for
such Participant and contain at least the following terms and conditions. In the
event of any inconsistency between the provisions of the Plan and any
Conditional Grant Agreement, the provisions of the Plan shall govern.
     6.2.1 Conditional Grant Terms. Each Conditional Grant Agreement evidencing
a Conditional Grant shall entitle the Participant to receive the indicated share
amounts which shall convert into the right to receive (i) a conditional payment
of cash to meet the employer’s minimum statutory tax withholding requirements,
pursuant to Section 6.4, and (ii) issuance of Stock, upon the occurrence of one
or more of the Price Threshold Dates, all as set forth below.
     (a) If, at any time prior to January 1, 2008, the Initial Price Threshold
Date occurs, the Participant shall become entitled to receive a portion or all
of the Initial Amount payable to Participants in such Category, as specified in
the applicable Conditional Grant Agreement, in accordance with the payment
schedule and as otherwise set out in Section 6.2.2.

6



--------------------------------------------------------------------------------



 



     (b) If, at any time prior to January 1, 2009, the Final Price Threshold
Date occurs, the Participant shall become entitled to receive a portion or all
of the Final Amount payable to Participants in such Category, as specified in
the applicable Conditional Grant Agreement, in accordance with the payment
schedule and as otherwise set out in Section 6.2.2.
     6.2.2 Payment of Payout Amounts. Subject to the provisions of Section 6.3,
the Payout Amounts shall be payable in increments strictly in accordance with
the following schedule:
     (a) The entitlement to receive the first one-fourth (1/4) of any Payout
Amount shall vest on the applicable Price Threshold Date and shall be paid by
the Company to the Participant within thirty (30) days of the applicable Price
Threshold Date in the manner set out in Section 6.4 below.
     (b) The entitlement to receive the remainder of any Payout Amount shall
vest and become payable in equal parts on the dates occurring, respectively,
12 months, 24 months, and 36 months after the applicable Price Threshold Date,
in the same proportions and amounts as set forth in Section 6.4 below, and shall
be paid by the Company to the Participant within thirty (30) days of such date.
     (c) No Initial Amount or portion thereof shall be payable under this
Section 6.2.2 if the Initial Price Threshold Date has not occurred prior to
January 1, 2008. No Final Amount or portion thereof shall be payable under this
Section 6.2.2 if the Final Price Threshold Date has not occurred prior to
January 1, 2009.
6.3 Termination of Employment, Death, Disability, etc. Except as set forth
below, each Conditional Grant Agreement shall state that each Conditional Grant
shall be subject to the condition that the Participant has remained an Eligible
Employee from the initial award of a Conditional Grant until the applicable
vesting date as follows:
     (a) If the Participant voluntarily leaves the employment of the Company, or
if the employment of the Participant is terminated by the Company for cause or
otherwise, any Conditional Grant not previously vested and the right to receive
any Payout Amounts not yet paid in accordance with Section 6.2.2 shall
thereafter be void and forfeited for all purposes.
     (b) A Participant shall become vested in all Payout Amounts on the date the
Participant retires from employment with the Company on or after attaining age
65, on the date the Participant dies while employed by the Company, or on the
date the Participant becomes disabled (as determined pursuant to the Company’s
Long-Term Disability Plan or any successor plan) while employed by the Company.
Such Participant shall not become entitled to any payment which may arise due to
the occurrence of a Price Threshold Date after the Participant dies, becomes
disabled, or retires. Payment shall occur as soon as administratively convenient
following the date the Participant dies, becomes disabled, or retires, but in no
event shall the payment occur later than March 15 in the calendar year
immediately following the calendar year

7



--------------------------------------------------------------------------------



 



in which the Participant died, became disabled, or retired. If the Participant
dies before receiving payment, the payment shall be made to those entitled under
the Participant’s will or, if there is no will, by the laws of descent and
distribution.
6.4 Payment and Tax Withholding. Each Conditional Grant Agreement shall provide
that, upon payment of any entitlement under a Conditional Grant, the Participant
shall make appropriate arrangements with the Company to provide for the amount
of minimum tax withholding required by law, including without limitation
Sections 3102 and 3402 or any successor section(s) of the Internal Revenue Code
and applicable state and local income and other tax laws. Each payment of the
Payout Amount shall be made in a proportion of cash and shares of Stock,
determined by the Committee, such that the cash portion shall be sufficient to
cover the withholding amount required by this Section. The cash portion of any
payment of a Payout Amount shall be based on the Fair Market Value of the shares
of Stock on the applicable date of vesting to which such tax withholding
relates. Such cash portion shall be withheld by the Company to satisfy
applicable tax withholding requirements.
6.5 Subsequent Conditional Grant Agreements. Following the award of Conditional
Grants in 2005, additional Participants may be designated by the Committee for
grant of Conditional Grants thereafter subject to the same terms and conditions
set forth above for initial grants except that the Committee, in its sole
discretion, may reduce the value of the Initial Amount and Final Amount to which
subsequent Participants may become entitled and the applicable Conditional Grant
Agreement shall be modified to reflect such reduction.
6.6 Stockholder Privileges. No Participant shall have any rights as a
stockholder with respect to any shares of Stock covered by a Conditional Grant
until the Participant becomes the holder of record of such Stock.
6.7 Limitations on Stock Issuable to Officers and Directors. Any provision of
the Plan notwithstanding, the total number of shares of Stock issuable to
Participants who are directors or officers of the Company (as defined for the
purposes of Section 16 of the Securities Exchange Act of 1934, as amended) shall
not exceed 49 percent of the total shares issuable under the Plan (the “D&O
Limitation”). If the total number of shares of Stock issuable to all of the
Company’s directors and officers who are Participants in the Plan shall exceed
the D&O Limitation, then the total number of shares of Stock issuable to such
Participants shall be reduced to a number equal to the D&O Limitation and the
number of shares of Stock issuable to each such Participant shall be reduced pro
rata.
Section 7
Change of Control
7.1 In General. In the event of the occurrence of a change of control of the
Company as defined in Section 7.3 hereof, and assuming the occurrence of a Price
Threshold Date, the entitlement to receive cash and Stock under any outstanding
Conditional

8



--------------------------------------------------------------------------------



 



Grants shall vest automatically, without further action by the Committee or the
Board, and shall become payable as follows:
     (a) If such change of control occurs subsequent to the occurrence of a
Price Threshold Date, (i) the first one-fourth (1/4) of the applicable Payout
Amount shall vest and be paid pursuant to Section 6.2.2(a) hereof and (ii) the
remainder of such Payout Amount shall vest as of the date of such change of
control and shall be paid by the Company to the Participant within thirty
(30) days of the date of such change of control in the manner set out in
Section 6.4 hereof.
     (b) If the occurrence of a Price Threshold Date occurs subsequent to the
date of a change of control, the applicable Payout Amount shall vest in full as
of such Price Threshold Date and shall be paid by the Company to the Participant
within thirty (30) days of such Price Threshold Date in the manner set out in
Section 6.4 hereof.
7.2 Limitation on Payments. If the acceleration of the payment or vesting of any
Payout Amount under this Section 7 would result in the receipt by any
Participant of a payment within the meaning of Section 280G or any successor
section(s) of the Internal Revenue Code, and the regulations promulgated
thereunder, and if the receipt of such accelerated payment or vesting by any
Participant would, in the opinion of independent tax counsel of recognized
standing selected by the Company, result in the payment by such Participant of
any excise tax provided for in Sections 280G and 4999 or any successor
section(s) of the Internal Revenue Code, then the amount of such accelerated
payment or vesting shall be reduced to the extent required, in the opinion of
independent tax counsel, to prevent payment of the remainder of all Payout
Amounts shall be made on the previously scheduled dates for vesting and payment
to the fullest extent possible without triggering such excise tax.
7.3 Definition. For purposes of the Plan, a “change of control” shall mean any
of the events specified in the Company’s Income Continuance Plan or any
successor plan which constitute a change of control within the meaning of such
plan.
Section 8
Rights of Employees, Participants
8.1 Employment. Neither anything contained in the Plan or any Conditional Grant
granted under the Plan shall confer upon any Participant any right with respect
to the continuation of his or her employment by the Company or any Affiliated
Corporation, or interfere in any way with the right of the Company or any
Affiliated Corporation, at any time, to terminate such employment or to increase
or decrease the level of the Participant’s compensation from the level in
existence at the time of the award of a Conditional Grant.
8.2 Non-transferability. No right or interest of any Participant in a
Conditional Grant granted pursuant to the Plan shall be assignable or
transferable during the lifetime of

9



--------------------------------------------------------------------------------



 



the Participant, either voluntarily or involuntarily, or subjected to any lien,
directly or indirectly, by operation of law, or otherwise, including execution,
levy, garnishment, attachment, pledge or bankruptcy. In the event of a
Participant’s death, a Participant’s rights and interests in any Conditional
Grant shall, to the extent provided in Section 6.3 hereof, be transferable by
testamentary will or the laws of descent and distribution, and payment of any
entitlements due under the Plan shall be made to the Participant’s legal
representatives, heirs or legatees. If in the opinion of the Committee a person
entitled to payments or to exercise rights with respect to the Plan is disabled
from caring for his or her affairs because of mental condition, physical
condition or age, payment due such person may be made to, and such rights shall
be exercised by, such person’s guardian, conservator or other legal personal
representative upon furnishing the Committee with evidence satisfactory to the
Committee of such status.
Section 9
Other Employee Benefits
The amount of any income deemed to be received by a Participant as a result of
the payment under a Conditional Grant shall not constitute “earnings” or
“compensation” with respect to which any other employee benefits of such
Participant are determined, including without limitation benefits under any
pension, profit sharing, life insurance or salary continuation plan.
Section 10
Plan Amendment, Modification and Termination
The Committee or the Board may at any time terminate, and from time to time may
amend or modify the Plan. No amendment, modification or termination of the Plan
shall in any manner adversely affect any Conditional Grant theretofore awarded
under the Plan, without the consent of the Participant holding such Conditional
Grant.
The Committee shall have the authority to adopt such modifications, procedures
and subplans as may be necessary or desirable to comply with the provisions of
the laws (including, but not limited to, tax laws and regulations) of countries
other than the United States in which the Company may operate, so as to assure
the viability of the benefits of the Plan to Participants employed in such
countries.

10



--------------------------------------------------------------------------------



 



Section 11
Requirements of Law
11.1 Requirements of Law. The issuance of Stock and the payment of cash pursuant
to the Plan shall be subject to all applicable laws, rules and regulations,
including applicable federal and state securities laws. The Company may require
a Participant, as a condition of receiving payment under a Conditional Grant, to
give written assurances in substance and form satisfactory to the Company and
its counsel to such effect as the Company deems necessary or appropriate in
order to comply with federal and applicable state securities laws.
11.2 Section 16 Requirements. If a Participant is an officer or director of the
Company within the meaning of Section 16, Grants awarded hereunder shall be
subject to all conditions required under Rule 16b-3, or any successor rule(s)
promulgated under the Securities Exchange Act of 1934, as amended, to qualify
the Conditional Grant for any exemption from the provisions of Section 16
available under such Rule. Such conditions are hereby incorporated herein by
reference and shall be set forth in the agreement with the Participant, which
describes the Conditional Grant.
11.3 Governing Law. The Plan and all Conditional Grant Agreements hereunder
shall be construed in accordance with and governed by the laws of the State of
Texas.
Section 12
Duration of the Plan
The Plan shall terminate at such time as may be determined by the Committee, and
no Conditional Grants shall be awarded after such termination. If not sooner
terminated under the preceding sentence, the Plan shall fully cease and expire
at midnight on December 31, 2008. Payout Amounts for which one or more of the
Price Threshold Dates has occurred and which remain outstanding at the time of
the Plan termination shall continue in accordance with the Conditional Grant
Agreement pertaining to such Conditional Grant.
Dated: August 14, 2008

                          APACHE CORPORATION    
 
               
ATTEST:
               
 
               
/s/ Cheri L. Peper
 
Cheri L. Peper
      By:   /s/ Margery M. Harris
 
Margery M. Harris    
Corporate Secretary
          Vice President    

11